         Case 20-50082 Document 200 Filed in TXSB on 05/07/21 Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    LAREDO DIVISION

In re:                                                    §
                                                          §    CASE NO. 20-50082 (DRJ)
VOLUSION, LLC1                                            §    Chapter 11
                                                          §
                           Debtors.                       §

          AMENDED WITNESS AND EXHIBIT LIST OF BARDIA DEJBAN AND
           BAHAR DEJBAN FOR HEARING SCHEDULED FOR MAY 12, 2021


TO THE CLERK OF TE BANKRUPTCY COURT:

         COMES NOW, Bardia Dejban and Bahar Dejban (“Claimants”), by and through their

counsel of record, Gillespie Sanford LLP, and hereby file this, their Amended Witness and Exhibit

List in connection with the hearing scheduled for May 12, 2021 at 12:00 PM (Central Time) and,

for such, would respectfully show as follows.

                                                      WITNESSES


         1.       Bahar Dejban

         2.       Bardia Dejban

         3.       Any witness designated by any other party.

         Claimants reserve the right to call and/or use testimony offered into evidence by any other

party. Claimants also reserve the right to offer into evidence such additional testimony as may be

appropriate for rebuttal and/or impeachment purposes. Finally, Claimants reserve the right to

amend and/or supplement this Witness List to the extent necessary or appropriate.



1
   The Reorganized Debtor in this Chapter 11 case, along with the last four digits of the Reorganized Debtor’s federal
tax identification number is: Volusion, LLC (9037). The Reorganized Debtor’s service address is: 1835A Kramer
Lane, Suite 100, Austin, TX 78758.


AMENDED WITNESS AND EXHIBIT LIST OF BARDIA DEJBAN AND BAHAR DEJBAN                                             Page 1
         Case 20-50082 Document 200 Filed in TXSB on 05/07/21 Page 2 of 4




                                               EXHIBITS



 EX. #        DESCRIPTION OF EXHIBIT                   OFFERED   OBJECTED   ADMITTED

   1       Proof of Claim No. 16 filed by Bahar
           Dejban
   2       Proof of Claim No. 21 filed by Bahar
           Dejban
           (Dkt.
   3       Proof of Claim No. 22 filed by Bahar
           Dejban
   4       Proof of Claim No. 15 filed by Bardia
           Dejban
   5       Proof of Claim No. 20 filed by Bardia
           Dejban
   6       Proof of Claim No. 23 filed by Bardia
           Dejban
   7       Complaint filed in lawsuit captioned
           Bardia Dejban and Bahar Dejban vs.
           Jeremy Rosenthal, Curt Lindeman, Troy
           Pike, Tim Stallkamp
           Case No. 21SMCV00517 in the
           Superior Court in the State of California
           for the County of Los Angeles
           Filed on 3-19-2021
           (see Dkt.183.4 filed on 4-14-2021)
   8       Amended       Combined        Plan     of
           Reorganization       and      Disclosure
           Statement of Volusion, LLC Pursuant to
           Chapter 11 of the Bankruptcy Code
           Dkt.103 filed 11-3-2020
   9       Order Confirming the Debtor’s
           Combined Plan of Reorganization and
           Disclosure Statement of Volusion, LLC
           Pursuant to Chapter 11 of the
           Bankruptcy Code
           Dkt.128 filed 11-20-2020
   10      Claimants’ Motion for Leave to Amend
           Proof of Claim of Bahar Dejban and
           Proof of Claim of Bardia Dejban and
           Brief in Support
           Dkt.193 filed on 4-27-2021




AMENDED WITNESS AND EXHIBIT LIST OF BARDIA DEJBAN AND BAHAR DEJBAN              Page 2
         Case 20-50082 Document 200 Filed in TXSB on 05/07/21 Page 3 of 4




 EX. #        DESCRIPTION OF EXHIBIT                  OFFERED        OBJECTED        ADMITTED

   11      Amended Claim of Bardia Dejban
           Dkt.193.1 – Exh-A filed 04-27-21
   12      Amended Claim of Bahar Dejban
           Dkt.193.2 – Exh-B filed 04-27-2021
   13      Declaration of Hal K. Gillespie in
           Support of Claimants’ Motion for Leave
           to Amend Proof of Claim of Bardia
           Dejban and Proof of Claim of Bahar
           Dejban and Brief in Support
           Dkt.193.3 filed on 4-27-2021
   14      Claimants’ Response in Opposition to
           Objection by Reorganized Debtor to
           Proofs of Claim Nos. 15, 20 and 23
           Filed by Bardia Dejban
           Dkt.194 filed on 4-30-2021
   15      Declaration of Bardia Dejban
           Dkt.194.1 Exh-A filed on 4-30-2021
   16      Declaration of Bahar Dejban
           Dkt.194.2 Exh-B filed on 4-30-2021
   17      Claimants’ Response in Opposition to
           Objection by Reorganized Debtor to
           Proofs of Claim Nos. 16, 21 and 22
           Filed by Bahar Dejban
           Dkt.195 filed on 4-30-2021
   18      All pleadings and court documents of
           record in the instant bankruptcy matter.
   19      Any exhibit designated by any other
           party.
   20      Any rebuttal and/or impeachment
           documents as appropriate.

        Claimants reserve the right to use any documents offered into evidence by any other party.

Additionally, Claimants reserve the right to offer into evidence such additional documents as may

be appropriate for rebuttal and/or impeachment purposes. Finally, Claimants reserve the right to

amend and/or supplement this Exhibit List to the extent necessary or appropriate.

DATED: May 7, 2021




AMENDED WITNESS AND EXHIBIT LIST OF BARDIA DEJBAN AND BAHAR DEJBAN                          Page 3
        Case 20-50082 Document 200 Filed in TXSB on 05/07/21 Page 4 of 4




                                              Respectfully submitted,

                                              GILLESPIE SANFORD LLP

                                              By:     /s/ Hal K. Gillespie
                                                     Hal K. Gillespie
                                                     State Bar No. 07925500

                                              Gillespie Sanford LLP
                                              4803 Gaston Ave
                                              Dallas, TX 75246
                                              Phone: 214.800.5111
                                              Fax: 214.838.0001
                                              Email: hkg@gillespiesanford.com

                                              ATTORNEY FOR:
                                              BARDIA DEJBAN AND BAHAR DEJBAN




                                CERTIFICATE OF SERVICE

        I hereby certify that Notice of this document will be electronically mailed to the parties
that are registered or otherwise entitled to receive electronic notices in this case pursuant to the
Electronic Filing Procedures in this District on this 7th day of May, 2021.

                                                      /s/ Hal K. Gillespie
                                                     Hal K. Gillespie




AMENDED WITNESS AND EXHIBIT LIST OF BARDIA DEJBAN AND BAHAR DEJBAN                            Page 4
